Citation Nr: 1300259	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for abdominal pain (also claimed as gastritis).  

3.  Entitlement to service connection for a pulled biceps femoris tendon of the right thigh.  

4.  Entitlement to a compensable disability evaluation for hemorrhoids.  

5.  Entitlement to an increased disability evaluation for chondromalacia patella of the left knee, to include a compensable disability evaluation prior to July 12, 2012, and a disability evaluation in excess of 10 percent as of July 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the pendency of this appeal, the Veteran's disability evaluation for his service-connected left knee disability was increased to 10 percent in an August 2012 rating decision, effective as of July 12, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the Veteran has made conflicting statements as to whether he desires a Board hearing.  In April 2008, he requested a video conference hearing before a Veterans Law Judge at his local RO.  In April 2012 he notified VA that he desired a personal hearing before a Board Member in Washington, DC.  However, the Veteran most recently indicated in October 2012 that he did not desire a Board hearing.  The Veteran should be contacted and asked to clarify whether he indeed desires to be scheduled for a Board hearing, and if so, what type of hearing does he desire.  All appropriate action should be taken following the Veteran's response.  

In addition, the Board finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As noted by the Veteran and his representative in statements received in June 2012, the Veteran has been awarded SSA benefits.  In support of this statement, the Veteran submitted a June 2012 record from the SSA titled "Retirement, Survivors and Disability Insurance" awarding him benefits.  Also, according to a September 2005 statement from the Veteran, he had previously applied for SSA benefits in the mid 1980s but was denied.  There is no indication that these records have been requested or obtained from SSA.  

The Board recognizes that it appears likely that the Veteran's 2012 SSA award was due to his age, as it was awarded shortly after his 65th birthday.  The date of this award, however, also coincides with the Veteran's release from prison.  As such, it is unclear from the current evidence of record whether the Veteran's SSA benefits began due to his age or due to disability following his release from prison.  Records relating to the Veteran's eligibility for SSA benefits due to age would not be relevant to the present claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, any determination pertinent to: 1) the Veteran's reported claim for SSA benefits in the mid-1980s, and 2) his 2012 award of SSA benefits (assuming this award was due to disability rather than age), as well as any medical records relied upon concerning these claims, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

The Veteran should also be scheduled for a VA examination for his claimed abdominal disability.  The record reflects that the Veteran's claim was originally denied in September 2006 because he was not diagnosed with an abdominal disability until some 15 years after separation from active duty.  However, the Veteran did report frequent indigestion in his report of medical history associated with his September 1975 Chapter 13 examination.  The Veteran has also provided lay statements suggesting that he has suffered from abdominal symptomatology, such as acid reflux, since his military service.  The July 2012 VA examiner also suggested that the Veteran's perceived chest pain was not a heart condition but more likely attributable to a gastrointestinal issue (gastritis or peptic ulcer disease (PUD)) that was diagnosed in 1975.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  In the present case, there is evidence of in-service gastrointestinal symptomatology and current gastrointestinal conditions.  The Veteran has also provided statements suggesting that his current symptoms may be related to military service.  As such, he must be afforded a VA examination in which an opinion is offered as to whether it is at least as likely as not that he suffers from a gastrointestinal disability that manifested during, or as a result of, active military service.  

Finally, a June 2012 social work note incorporated with the Veteran's electronic claims file reflects that he was released from prison in February 2012.  It is unclear how long the Veteran was in prison, as this record confusingly states that the Veteran "severed [sic] 19 years 7 months of 2 year sentence."  Another VA record reflects that the Veteran received a 20 year sentence.  The Veteran's original claim of September 2005 appears to suggest that he began his prison sentence in March 1993.  The record contains an Authorization and Consent to Release Information form (VA Form 21-4142) dated September 2005 in which the Veteran reported treatment at a prison hospital.  Records dating back to 2001 were subsequently provided to VA and incorporated into the Veteran's claims file.  However, the record contains no medical treatment between 1993 and 2001, and there is nothing of record to suggest that these records were deemed to be nonexistent or unavailable.  The Veteran should be asked to provide VA with authorization to obtain any record of prison medical treatment prior to 2001.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to clarify whether he desires a Board hearing, and if so, he should indicate whether he requests a personal hearing at his local RO, a video conference hearing or an in-person hearing in Washington, DC.  Upon receipt of the Veteran's response, appropriate action should be taken, to include scheduling the Veteran for a hearing if that is his wish.  

2.  The Veteran should be contacted and asked to provide VA with Form 21-4142 regarding his medical treatment in prison.  All reasonable attempts should be made to obtain any records created prior to 2001, as well as any outstanding treatment records from the Dallas VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). In light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154 § 505, 126 Stat. 1165, 1193 (2012).  

3.  Any determination pertinent to the Veteran's reported claim for SSA benefits from the mid-1980s, as well as his award of benefits in 2012 (assuming that this was a result of disability rather than age), and any medical records relied upon concerning these claims, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  The Veteran should also be scheduled for a VA examination related to his claimed gastrointestinal disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies.  The examiner should note all diagnoses associated with the Veteran's reported symptomatology, to include gastritis.  The examiner should then opine as to whether it is at least as likely as not that any diagnosed disability(s) manifested during, or as a result of, active military service.  

A complete rationale for all opinions offered must be provided.  The Veteran's report of frequent indigestion at the time of separation, along with his lay statements of chronic symptomatology, must also be considered and discussed when formulating an opinion.  

5.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


